Case 1:17-cv-00252-JKB Document135 Filed 10/11/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MT. HAWLEY INS. CO., *
Plaintiff, *
i. * CIVIL NO. JKB-17-252
ADELL PLASTICS, INC., *
Defendant. *
x * * * * * * * % * * *
ORDER

For the reasons set forth in the foregoing Memorandum, it is — ORDERED:

1. Mt. Hawley’s Motion to Strike (ECF No. 107) is DENIED.

2. Adell’s Motion to Strike (ECF No. 116) is DENIED.

3. Adell’s Motion for Summary Judgment (ECF Nos. 94, 118) is DENIED pursuant to
Federal Rule of Civil Procedure 56 (a).

4. Mt. Hawley’s Motion for Summary Judgment, or in the Alternative, for Partial
Summary Judgment (ECF No. 110) is GRANTED IN PART as to restitution (First
Claim for Relief) and DENIED IN PART as to declaratory judgment (Second Claim

for Relief) pursuant to Federal Rule of Civil Procedure 56 (a).

DATED this 11th day of October, 2018.

BY THE COURT:

LS) aw VAP dor

James K. Bredar
Chief Judge

 
